Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Paragraph [0023] states “The operation unit 16 of the ultrasound diagnostic apparatus 1 is for the user to perform an input operation, and can be configured to comprise a keyboard, a mouse, a track pad, a touch panel, and the like”.
Therefore, “operation unit” has been interpreted to comprise a device capable of receiving a user input.
Paragraph [0031] states “The AD conversion unit 5, the image generation unit 6, the display control unit 7, the measurement unit 9, the calculation standard storage unit 10, the detection measurement algorithm setting unit 11, the device control unit 12, the measurement item designation receiving unit 13, the position designation receiving unit 14, and the measurement candidate designation receiving unit 15 are configured by a CPU and a control program causing the CPU to execute various kinds of processing. However, these may also be configured by digital circuits. The AD conversion unit 5, the image generation unit 6, the display control unit 7, the measurement unit 9, the calculation standard storage unit 10, the detection measurement algorithm setting unit 11, the device control unit 12, the measurement item designation receiving unit 13, the position designation receiving unit 14, and the measurement candidate designation receiving unit 15 can also be integrated partially or entirely into one CPU”.

Paragraph [0058] states “The ultrasound diagnostic apparatus IB according to the fourth embodiment is the same as the ultrasound diagnostic apparatus IA according to the third embodiment except that a processor 22B has a manual setting receiving unit 24 and a manual correction receiving unit 25”.
Therefore, “measurement item designation receiving unit”, “detection measurement algorithm setting unit”, “position designation receiving unit”, “measurement unit”, “measurement candidate designation receiving unit”, “calculation standard storage unit”, “calculation standard update unit”, and “manual correction receiving unit” have been interpreted to be parts of a processor capable of performing their respective functions.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 & 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano (US 2014/0236010) in view of Chono (US 2013/0012835).
Regarding claim 1, Nakano teaches an acoustic wave diagnostic apparatus (ultrasonic diagnostic apparatus 100, [0026]), comprising:
a display unit (monitor 40, [0026]) that displays an acquired acoustic wave image ([0026]);
an operation unit (operation input unit 20, [0026]) for a user to perform an input operation ([0038]);
a measurement item designation receiving unit (measurement region setting portion w1 & measurement item setting portion w2, [0044]) that receives designation of a measurement item (measurement region candidates, [0045]; measurement item candidates, [0047]) relevant to a measurement target from the user through the operation unit ([0045] & [0047]);
 (Paragraph [0041] teaches that the measurement sub-program is selected based on the execution of the fundamental measurement.);
a position designation receiving unit that receives designation of a position of the measurement target on the acoustic wave image displayed on the display unit from the user through the operation unit ([0038]) (Paragraph [0038] teaches that the user is able to select a region to be analyzed.  The functions of the position designation receiving unit as claimed are performed by the operation input unit 20.);
a measurement unit that detects the measurement target (region A1, [0049]) from the acoustic wave image based on the position of the measurement target received by the position designation receiving unit and the detection measurement algorithm set by the detection measurement algorithm setting unit, measures the detected measurement target, and calculates a measurement candidate (distance c, [0049]); and
a measurement candidate designation receiving unit that receives designation of the measurement candidate from the user through the operation unit in a case where a plurality of the measurement candidates are displayed on the display unit, wherein the measurement candidate received by the measurement candidate designation receiving unit is used as a measurement result ([0045]-[0046]) (Paragraphs [0045]-[0046] teach that, based on the general region the user designates, the system presents various measurement region candidates relevant to the measurement region.  Of these, the user is able to select one to be used as a measurement result.).

Chono teaches displaying the measurement candidate (contour lines, [0144]) on the display unit ([0144]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the display unit taught by Nakano to display the measurement candidate as taught by Chono.  This would allow the operator to easily observe the measurement candidate and its spatial relationship with the patient’s anatomy being imaged.
Regarding claim 2, Nakano in view of Chono teach the acoustic wave diagnostic apparatus according to claim 1, and Chono further teaches that the measurement candidate includes a measurement line (broken lines 304 & 305, [0145]; solid lines, [0145]-[0146]) used for measurement, and the measurement line is displayed so as to be superimposed on the acoustic wave image ([0144] & Figure 13).
Regarding claim 3, Nakano in view of Chono teach the acoustic wave diagnostic apparatus according to claim 2, and Nakano further teaches that the measurement line is a line segment connecting two measurement points disposed at an edge of the measurement target ([0049] & Figure 5).
Paragraph [0049] states that the measurement item is the left ventricle end-diastolic inner diameter.  Therefore, the measurement line, as seen in Figure 5, connects two opposite points on the circumference of the left ventricle.
Regarding claim 18, Nakano in view of Chono teach the acoustic wave diagnostic apparatus according to claim 1, and Nakano further teaches that the measurement item designation receiving unit receives designation of a name ([0045]) and measurement content ([0047]) of the measurement target.
The example used in [0049] uses the left ventricle as the measurement target in the left ventricle end-diastolic inner diameter as the measurement content.
Regarding claim 19, Nakano in view of Chono teach the acoustic wave diagnostic apparatus according to claim 1, and Nakano further teaches that the acoustic wave image is an ultrasound image ([0021]).
Regarding claim 20, Nakano teaches a control method of an acoustic wave diagnostic apparatus (ultrasonic diagnostic apparatus 100, [0026]) according to claim 1, comprising:
receiving the designation of the measurement item relevant to the measurement target from the user ([0045] & [0047]);
setting the detection measurement algorithm based on the received measurement item ([0041]);
displaying the acoustic wave image ([0026]);
receiving the designation of the position of the measurement target on the acoustic wave image from the user ([0038]);
detecting the measurement target from the acoustic wave image based on the received position of the measurement target and the set detection measurement algorithm, measuring the detected measurement target, and calculating ([0049] & Figure 5);
receiving the designation of the measurement candidate from the user in a case where the plurality of the measurement candidates are displayed ([0045]-[0046]); and
using the received measurement candidate as the measurement result ([0045]-[0046]).
However, Nakano fails to disclose displaying the measurement candidate.
Chono teaches displaying the measurement candidate (contour lines, [0144]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the display unit taught by Nakano to display the .
Claims 4-16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakano as modified and as applied to claim 1, above, in view of Tashiro (US 2012/0078103).
Regarding claim 4, Nakano in view of Chono teach the acoustic wave diagnostic apparatus according to claim 3, wherein the measurement unit detects the measurement target by recognition based on image processing (step S13, [0061]) and the measurement candidate is a line segment ([0049] & Figure 5).
The pattern matching technique with respect to step S13, as described in [0061], is detailed in the second embodiment.  Paragraph [0061] further states that steps S1 to S5, detailed in the first embodiment, can be carried out in the second embodiment.  Therefore, the second embodiment fully encompasses the first embodiment, rendering the first embodiment applicable to the second.
However, Nakano in view of Chono fail to disclose calculating a reliability of a recognition result.
Tashiro teaches calculating a reliability of a recognition result based on edge likeness of the acoustic wave image ([0163]), and displaying a plurality of the measurement candidates selected according to the calculated reliability on the display unit ([0132]).
Paragraph [0163] demonstrates that the reliability is calculated based on edge likeness, since the tip candidates are detected by analyzing neighboring pixels.  The system eliminates candidates that have low reliability, as described in [0132], showing that the plurality of measurement candidates are selected to be displayed based on their reliability.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used a reliability calculation as taught by Tashiro to detect the measurement candidate as taught by Nakano.  This results in a more accurate detection of anatomical 
Regarding claim 5, Nakano in view of Chono teach the acoustic wave diagnostic apparatus according to claim 3, wherein the measurement unit detects the measurement target by recognition based on image processing (step S13, [0061]).
The pattern matching technique with respect to step S13, as described in [0061], is detailed in the second embodiment.  Paragraph [0061] further states that steps S1 to S5, detailed in the first embodiment, can be carried out in the second embodiment.  Therefore, the second embodiment fully encompasses the first embodiment, rendering the first embodiment applicable to the second.
However, Nakano in view of Chono fail to disclose calculating a reliability of a recognition result.
Tashiro teaches displaying a plurality of the measurement candidates selected according to the calculated reliability on the display unit ([0132]).
Paragraph [0163] demonstrates that the reliability is calculated based on edge likeness, since the tip candidates are detected by analyzing neighboring pixels.  The system eliminates candidates that have low reliability, as described in [0132], showing that the plurality of measurement candidates are selected to be displayed based on their reliability.
Claim 5 is dependent on claim 3, which states that the measurement line is either a line segment or a closed curve.  Per the rejection of claim 3, Nakano teaches that the measurement line is a line segment.  Therefore, the limitation of claim 5 of calculating a reliability based on edge likeness at an edge of the closed curve is not applicable.
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used a reliability calculation as taught by Tashiro to detect the measurement candidate as taught by Nakano.  This results in a more accurate detection of anatomical 
Regarding claim 6, Nakano in view of Chono, in further view of Tashiro, teach the acoustic wave diagnostic apparatus according to claim 4, and Tashiro further teaches that the measurement unit changes a color for displaying the plurality of measurement candidates according to a value of the calculated reliability ([0132]).
Regarding claim 7, Nakano in view of Chono, in further view of Tashiro, teach the acoustic wave diagnostic apparatus according to claim 5, and Tashiro further teaches that the measurement unit changes a color for displaying the plurality of measurement candidates according to a value of the calculated reliability ([0132]).
Regarding claim 8, Nakano in view of Chono, in further view of Tashiro, teach the acoustic wave diagnostic apparatus according to claim 6, and Chono further teaches that the measurement candidate includes a plurality of measurement lines or a plurality of measurement values (Figure 13), and wherein the measurement unit displays both the plurality of measurement lines and the plurality of measurement values so as to be associated with each other in the line type ([0144]-[0146]).
As seen in Figure 13, both the measurement lines and measurement values are displayed on the image.  Additionally, as stated in [0145]-[0146], areas bounded by either broken or solid lines are also indicative of the measurement value.
Regarding claim 9, Nakano in view of Chono, in further view of Tashiro, teach the acoustic wave diagnostic apparatus according to claim 7, and Chono further teaches that the measurement candidate includes a plurality of measurement lines or a plurality of measurement values (Figure 13), and wherein the measurement unit displays both the plurality of measurement lines and the plurality of measurement values so as to be associated with each other in the line type ([0144]-[0146]).
As seen in Figure 13, both the measurement lines and measurement values are displayed on the image.  Additionally, as stated in [0145]-[0146], areas bounded by either broken or solid lines are also indicative of the measurement value.
Regarding claim 10, Nakano in view of Chono, in further view of Tashiro, teach the acoustic wave diagnostic apparatus according to claim 4, and Nakano further teaches:
a calculation standard storage unit (measurement processing unit 13, [0030]) that stores a predetermined calculation standard, wherein the measurement unit calculates the measurement candidate based on the calculation standard stored in the calculation standard storage unit ([0043]).
Since the user is able to select the measurement item that gets calculated, the system must store various calculations standards to perform the fundamental measurement based on which measurement item is selected.
Regarding claim 11, Nakano in view of Chono, in further view of Tashiro, teach the acoustic wave diagnostic apparatus according to claim 5, and Nakano further teaches:
a calculation standard storage unit (measurement processing unit 13, [0030]) that stores a predetermined calculation standard, wherein the measurement unit calculates the measurement candidate based on the calculation standard stored in the calculation standard storage unit ([0043]).
Since the user is able to select the measurement item that gets calculated, the system must store various calculations standards to perform the fundamental measurement based on which measurement item is selected.
Regarding claim 12, Nakano in view of Chono, in further view of Tashiro, teach the acoustic wave diagnostic apparatus according to claim 6, and Nakano further teaches:

Since the user is able to select the measurement item that gets calculated, the system must store various calculations standards to perform the fundamental measurement based on which measurement item is selected.
Regarding claim 13, Nakano in view of Chono, in further view of Tashiro, teach the acoustic wave diagnostic apparatus according to claim 7, and Nakano further teaches:
a calculation standard storage unit (measurement processing unit 13, [0030]) that stores a predetermined calculation standard, wherein the measurement unit calculates the measurement candidate based on the calculation standard stored in the calculation standard storage unit ([0043]).
Since the user is able to select the measurement item that gets calculated, the system must store various calculations standards to perform the fundamental measurement based on which measurement item is selected.
Regarding claim 14, Nakano in view of Chono, in further view of Tashiro, teach the acoustic wave diagnostic apparatus according to claim 10, and Nakano further teaches:
a calculation standard update unit that updates the calculation standard stored in the calculation standard storage unit corresponding to the measurement candidate received by the measurement candidate designation receiving unit ([0047] & [0049], Figure 5).
As shown in Figure 5, the pull-down menu of measurement items contains various measurements such as thickness, diameter, and rate of change of thickness.  Therefore, based on the measurement item chosen, the system is able to update the calculation standard by which the fundamental measurement is performed.
However, Nakano in view of Chono fail to disclose calculating a reliability.
Tashiro teaches calculating a reliability of the measurement candidate ([0163]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the reliability calculation taught by Tashiro as the metric by which the calculation standard is updated as taught by Nakano.  This would allow the system to determine which measurement candidate is most likely the measurement target, and to perform the measurement calculation on the most likely result.
Regarding claim 15, Nakano in view of Chono, in further view of Tashiro, teach the acoustic wave diagnostic apparatus according to claim 10, and Nakano further teaches:
a manual correction receiving unit that receives correction of the measurement candidate calculated by the measurement unit from the user through the operation unit (step S14, [0065] & [0070]).
Regarding claim 16, Nakano in view of Chono, in further view of Tashiro, teach the acoustic wave diagnostic apparatus according to claim 15, and Nakano further teaches:
a calculation standard update unit that updates the calculation standard stored in the calculation standard storage unit corresponding to the measurement candidate received by the measurement candidate designation receiving unit ([0047] & [0049], Figure 5).
As shown in Figure 5, the pull-down menu of measurement items contains various measurements such as thickness, diameter, and rate of change of thickness.  Therefore, based on the measurement item chosen, the system is able to update the calculation standard by which the fundamental measurement is performed.
However, Nakano in view of Chono fail to disclose calculating a reliability.

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have used the reliability calculation taught by Tashiro as the metric by which the calculation standard is updated as taught by Nakano.  This would allow the system to determine which measurement candidate is most likely the measurement target, and to perform the measurement calculation on the most likely result.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nakano in view of Chono, as applied to claim 1, above, in view of Baba (US 2006/0052704).
Regarding claim 17, Nakano in view of Chono teach the acoustic wave diagnostic apparatus according to claim 1.
However, Nakano in view of Chono fail to disclose that the measurement unit highlights the measurement candidate on the display unit.
Baba teaches that the measurement unit highlights the measurement candidate on the display unit in a case where a measurement value of the measurement candidate calculated by the measurement unit is outside a predetermined measurement standard range ([0180]).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to have implemented the measurement unit taught by Nakano to highlight a measurement value that lies outside a predetermined measurement standard range as taught by Baba.  This would give the user a clear visual indication if a measurement candidate does not fall within an acceptable range of values.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM KOLKIN whose telephone number is (571)272-5480. The examiner can normally be reached Monday-Friday 7:30AM-5:30PM EDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ADAM D. KOLKIN/Examiner, Art Unit 3793   

/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793